Citation Nr: 0334941	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional vocational rehabilitation training 
benefits under Chapter 31, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from April 1979 to April 
1999.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an adverse determination of the Vocational 
Rehabilitation and Employment (VR&E) Division of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


REMAND

The veteran is seeking additional VA vocational 
rehabilitation training benefits, specifically to pursue a 
Masters degree.

Appellate review by the Board must be deferred because as a 
number of developmental matters, both procedural and 
evidentiary, must be addressed before a decision on the 
merits may be rendered.

Reasons for remand

VA Form 646

The veteran is currently a resident of Texas.  This claim has 
been handled as a matter of administrative convenience by the 
RO in Muskogee, Oklahoma.  
The veteran's representative is Texas Veterans Commission 
(TVC).

The VA Form 8, Certification of Appeal, prepared by the 
Muskogee RO in December 2002 indicated that TVC's VA Form 
646, Statement of Accredited Representative in appeal case 
was of record.  However, upon careful review of the file, the 
Board finds no such document.  There is of record a "Claims 
Log" prepared by TVC, which was attached to the veteran's 
Form 9 substantive appeal dated in December 2002, but this 
report only reflects that the veteran's Form 9 was to be 
mailed to the Muskogee RO.  

The Veterans Benefits Administration (VBA) should therefore 
determine whether a copy of a Form 646 or equivalent document 
was prepared in this case and is either on file with the RO 
in Waco or in Muskogee or it or a copy thereof remains with 
the TVC, and if so, obtain such document and associate it 
with the record on appeal.  In the event a Form 646 or 
equivalent was not prepared by TVC or cannot be located, VBA 
should ensure that TVC is allowed to review the record on 
appeal and present written argument on behalf of the veteran.

Consideration of additional pertinent regulations

The Board notes as well that the Statement of the Case (SOC) 
prepared by the VR&E Division in October 2002 provided a 
summary of law and regulations germane to the issue on 
appeal.  Specifically, the SOC provides citation to 38 C.F.R. 
§§ 21.70 and 21.72.  While these regulations are pertinent to 
the matter under review [setting forth the standards for 
determining rehabilitation to the point of employability], 
the Board also believes that additional sections are 
relevant, specifically, 38 C.F.R. §§ 21.282-21.284.  These 
sections provide that for purposes of Chapter 31, a veteran 
shall be declared rehabilitated when he or she has overcome 
the employment handicap to the maximum extent feasible as 
described in paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  
See 38 C.F.R. § 21.283(a); see also, 38 U.S.C.A. § 3101.  
These regulations also note that the term "suitably 
employed" includes employment in the competitive labor 
market, sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c)(1) or 
(2) of section 21.283 are otherwise met.  See 38 C.F.R. 
§ 21.283(b).

Sections 3.283(c)(1) & (c)(2) provide that a veteran who has 
been found rehabilitated to the point of employability shall 
be declared rehabilitated if he is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days, or, generally, is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment follows 
efforts to secure employment for the veteran in the 
occupation objective of a rehabilitation, is consistent with 
the veteran's aptitudes, interests, and abilities; and 
utilizes some of the academic, technical or professional 
knowledge and skills obtained under the rehabilitation plan.

Moreover, 38 C.F.R. § 3.283(3) provides that a veteran will 
be found to be rehabilitated to the point of employability if 
he or she pursues additional education or training, in lieu 
of obtaining employment, after completing his or her 
prescribed program of training and rehabilitation services 
if: (i.) the additional education or training is not 
approvable as part of the veteran's rehabilitation program 
under Chapter 31; and (ii.) achievement of employment 
consistent with the veteran's aptitudes, interests and 
abilities will be enhanced by the completion of the 
additional education or training.  This section appears 
particularly germane to the facts in this case in light of 
the veteran's decision to purchase a self-study "SHRM 
Learning System," which according to the record she was due 
to complete sometime in December 2002.

Further, the Board notes that 38 C.F.R. § 21.283(d) provides 
that a veteran under a rehabilitation plan who obtains 
employment without being declared rehabilitated to the point 
of employability as contemplated by the plan, including a 
veteran in a rehabilitation program consisting solely of 
employment services, is nevertheless considered to be 
rehabilitated if the following conditions exist: (1) the 
veteran obtains and retains employment substantially using 
the services and assistance provided under the plan for 
rehabilitation; (2) the employment obtained is consistent 
with the veteran's abilities, aptitudes and interests; (3) 
maximum services feasible to assist the veteran to retain the 
employment obtained have been provided; (4) the veteran has 
maintained the employment for at least 60 continuous days.  
From the facts in this case, it appears the veteran has been 
declared by VR&E as rehabilitated to the point of 
employability and that she has since utilized employment 
services following completion of her plan [the record shows 
that as part of her "Written Job Search Plan" dated in June 
2002, she was to register with the Texas Employment 
Commission (TEC) and utilize TEC's services to help her find 
a job].  Accordingly, the provisions of section 21.283(d) of 
38 C.F.R. should be addressed.

In addition to the above, sections 21.284(a) & (c) of 38 
C.F.R. provide standards for deciding whether a veteran may 
reenter a rehabilitation program following a determination of 
rehabilitation [subsection (a)], or whether the veteran may 
reenter into rehabilitation to the point of employability 
during a period of employment services [subsection (c)].  
These sections should be considered as well in light of the 
veteran's present status, which from the file appears to show 
she has been found to be rehabilitated and is possibly 
receiving employment services through the aforementioned TEC 
organization.

In light of the fact that additional evidence may be 
available, as detailed below in the next paragraph, on 
obtainment of the additional evidence, VBA should 
readjudicate this case with consideration of all potentially 
applicable regulatory provisions under 38 C.F.R. Part 21 
governing the veteran's entitlement to Chapter 31 educational 
assistance benefits, to include the sections cited above in 
this remand.

Additional evidence

Of record is a "Job Ready Monthly Progress Review" dated in 
October 2002, which indicates that the veteran was scheduled 
to meet her Job Ready Case Manager again in November 2002.  
VBA should determine whether any additional Job Ready Monthly 
Progress Review reports post-dating the October 2002 report 
were prepared and if so obtain such reports and associate 
them with the file.

Accordingly, this case is REMANDED to VBA for the following 
action:

1.  VBA should determine whether a VA 
Form 646 or equivalent document was 
prepared by TVA and if so obtain such 
document and associate it with the record 
on appeal.  If not, TVC should be 
accorded the opportunity to submit a VA 
form 646 or equivalent.

2.  VBA should also determine whether the 
veteran appeared for her scheduled 
meeting in November 2002 with her Job 
Ready Case Manager, and if so, request 
and obtain any reports generated as a 
result of such meeting.  In addition, VBA 
should determine whether any additional 
"Job Ready Monthly Progress Review" or 
equivalent reports were prepared since 
October 2002 and request and obtain any 
indicated reports for association with 
the claims file.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If any benefits 
sought on appeal remain denied, the VBA 
should provide the veteran and her 
representation an adequate supplemental 
statement of the case, which addresses 
all pertinent law and regulations, to 
include the sections of 38 C.F.R. Part 21 
discussed above [38 C.F.R. §§ 21.282-
284], as well as all pertinent facts, 
arguments and contentions.  VBA should 
then allow the veteran and her 
representative an  appropriate period of 
time for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the  matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


